



Exhibit 10.1


THIRD Amendment TO EMPLOYMENT AGREEMENT
THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of November 12, 2018 (the “Amendment Effective Date”),
by and between Scott Levin (the “Employee”) and FTD Companies, Inc., a Delaware
corporation (the “Company”).
WHEREAS, the Company and the Employee entered into that certain Employment
Agreement dated as of July 28, 2014, as amended by that certain First Amendment
to Employment Agreement dated as of December 12, 2016 and that certain Second
Amendment to Employment Agreement dated as of April 23, 2018 (as amended, the
“Agreement”); and
WHEREAS, the parties desire to amend the Agreement in the manner reflected
herein, effective as of the Amendment Effective Date.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
conditions herein, the parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:
1.
Section 1(b) of the Agreement is hereby amended by deleting the first sentence
thereof and replacing it with the following:



“Employee will serve as Chief Executive Officer and President of the Company and
report to the Board of Directors of the Company. Except with respect to this
Section 1(b) and Section 7(d)(ii), the term “Board of Directors” shall have such
meaning as set forth in Section 2(a).”


2.
Section 2(a) of the Agreement is hereby amended by deleting “$356,000” in the
first line thereof and replacing it with “$897,000”.



3.
The definition of “good reason” in Section 7(d) of the Agreement is hereby
amended by deleting the phrase “Chief Executive Officer of the Company” in
clause (ii) thereof and replacing such phrase with “Board of Directors”.



4.
Section 13 of the Agreement is hereby amended by deleting the first sentence
thereof and replacing it with the following:



“This Agreement may not be amended or modified except by an express written
agreement signed by both parties and approved by the Board of Directors.”


5.
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.



6.
Except to the extent amended hereby, all terms, provisions and conditions of the
Agreement are hereby ratified and shall continue in full force and effect and
the Agreement shall remain enforceable and binding in accordance with its terms.



7.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. The parties consent to jurisdiction and venue in any federal or state
court of competent jurisdiction located in the City of Chicago.





1

--------------------------------------------------------------------------------




8.
This Amendment may be executed in one or more counterparts (including by means
of facsimile signature pages), each of which shall be deemed an original, but
all of which together shall constitute a single instrument.





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.


 
 
FTD COMPANIES, INC.




By: /s/ Robert Berglass


Name: Robert Berglass


Title: Chairman of the Board




SCOTT LEVIN




/s/ Scott Levin





2